Citation Nr: 0844130	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with degenerative joint disease and disc 
disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
post-operative scarring and loss of muscle tissue of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from September 1946 
to September 1949 and from November 1949 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in December 2006, the veteran 
indicated that he had been seen by his private doctor for his 
service-connected low back disability on November 15, 2006.  
It also appears that since his most recent VA examination in 
July 2006, the veteran has undergone a left shoulder 
operation.  However, there is no evidence that an attempt to 
obtain these clinical records was made.  Therefore, this 
medical evidence must be obtained because it may contain 
clinical findings and other conclusions that might be 
determinative in the disposition of the claims.  See 
generally 38 C.F.R. § 3.159(c) (2008).

Also, to ensure that the record reflects the current severity 
of the veteran's left shoulder and low back disabilities the 
AMC/RO should then arrange for him to under examination at an 
appropriate VA medical facility.  The examination should 
include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his VA examination 
in July 2006.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to 
the low back and left shoulder claims, 
such as providing the veteran with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

The AMC/RO should also ensure that its 
letter meets the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In particular, the AMC/RO 
must provide at least general notice of 
all possible diagnostic codes under 
which the veteran's lumbar spine and 
left shoulder disabilities may be rated 
under 38 C.F.R. §§ 4.71a and 4.73.  The 
notice should also explain that if the 
diagnostic code under which the 
disability is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by demonstrating a noticeable 
worsening or increase in severity of 
the disability and the effect of that 
worsening has on employment and daily 
life (such as a specific measurement or 
test result), VA must provide at least 
general notice of that requirement.  
Such notice must also provide examples 
of the types of medical and lay 
evidence that the veteran may submit 
(or ask VA to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to recent 
treatment of service-connected lumbar 
spine and left shoulder disabilities, 
or to provide the identifying 
information and any authorization 
needed to obtain such evidence on his 
behalf.  These records should include 
(but are not limited to) the November 
2006 clinical records and the surgical 
report referred to in the veteran's 
December 2006 correspondence.  Document 
any attempts to obtain such records.  
If the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
veteran, so inform the veteran and 
request that he obtain and submit it.

3.  Thereafter, the veteran should be 
scheduled for VA examination of the left 
shoulder.  The physician should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completing the 
report.  

a.  Any impairment in the current 
functioning of Muscle Group III, or 
any other relevant muscle group, 
should be noted, and characterized as 
slight, moderate, moderately severe, 
or severe, as the case may be.  The 
examiner should also provide an 
accurate assessment of the disability 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
the functional limitation resulting 
therefrom.  Considerations such as 
weakness, incoordination or reduction 
of endurance should be discussed to 
the extent necessary.

b.  The examiner should also indicate 
the effect the left shoulder 
disability has, if any, on the 
veteran's employment and daily life.  
Specifically, the physician should 
render an opinion as to whether 
service-connected left shoulder 
disability causes marked interference 
with employment, or the need for 
frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

4.  The veteran should also undergo VA 
neurological and orthopedic examinations 
of the lumbar spine.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with that examination of 
the veteran.

a.  The claims file must be made 
available to each physician designated 
to examine the veteran, and each 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, 
together with the rationale for the 
comments and opinions expressed.

b.  The neurologist should describe 
all neurological manifestations and 
symptomatology and offer an opinion as 
to whether the veteran has any 
separately ratable neurological 
disability, to include polyneuropathy 
(in addition to orthopedic disability) 
as a manifestation of the service-
connected lumbar spine disability.  

c.  The orthopedic examiner should 
conduct range of motion testing of the 
lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He/she should 
also render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the lumbar spine.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran likely experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The physician should also indicate 
whether the veteran's limitation of 
motion is comparable to ankylosis of 
the spine and, if so, whether such is 
favorable or unfavorable, and the 
extent of such impairment.  

d.  Considering all neurological and 
orthopedic examination findings, the 
orthopedist should provide findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IDS) and 
specifically, comment on the existence 
and frequency of any of the veteran's 
incapacitating episodes (i.e., a 
period of acute signs and symptoms due 
to IDS that requires bed rest 
prescribed by a physician and 
treatment by a physician).  The 
physician should opine whether, over 
the last 12-month period, the 
veteran's incapacitating episodes had 
a total duration of at least four 
weeks.

e.  The physician should also provide 
an opinion as to the effect that the 
service-connected lumbar spine has, if 
any, on the veteran's employment and 
daily life.  Moreover, the physician 
should render an opinion as to whether 
the disability alone causes marked 
interference with employment, or the 
need for frequent periods of 
hospitalization.  The conclusions of 
the physician should reflect review of 
the claims folder, and the discussion 
of pertinent evidence.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the left shoulder and low 
back claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, furnish the veteran 
and his representative an appropriate 
SSOC containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



